DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-20 and 29-33,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Picunko (pub. no. 20100035688).
Regarding claim 6, Picunko discloses a method, comprising: receiving information related to foot gesture features from an information acquisition device (“The present invention provides a system and a method that obtains movement and position data from sensors of a user's footwear and wirelessly transmits corresponding data signals to a receiver. The receiver in turn inputs these signals as data to a processor that is configured to execute a computer program that utilizes this data Accelerometers, pressure sensors, touch sensors, or the like, are all acceptable means to detect the user's foot movement”, [0011]); 

obtaining the foot gesture features using the received information; detecting a foot gesture using the obtained foot gesture features; and generating a control signal based on the detected foot gesture (“In one aspect of the embodiment, the computer program is designed to recognize and distinguish between sensor data associated with different movements of the user's footwear. Moreover, the computer program may recognize a pattern of discrete events associated with the user's footwear movement and interpret the pattern to represent a predetermined complex or skilled movement, and cause such movement to be performed by a video character displayed on the display unit”, [0012]).
Regarding claim 7, Picunko discloses a foot gesture includes a sequence of foot gesture states, and each foot gesture state includes a set of requirements on the foot gesture features corresponding to the foot gesture (“In an aspect of this embodiment, the raw data outputted from the one or more sensors of the test subject's footwear is analyzed to identify discrete and physically meaningful events. For example, when a test subject makes a particular movement, the acceleration data associated with that event may be identified as a discrete event such as a thrust, freefall, snap, or the like. When such a movement is performed, data associated with the discrete event is imparted to the computer program. Similarly, when a series of foot movements (i.e., a series of discrete events) is performed, data associated with the series of foot movements is imparted to the computer program. The series of foot movements may be processed in a continuous manner to continuously impart data to the computer program. 

In another aspect of the invention, the computer program may be trained to interpret a series of data patterns for a series of discrete events to correspond to a particular foot/leg movement or 
Regarding claim 8, Picunko discloses detecting the foot gesture using the obtained foot gesture features comprises: determining a foot gesture state of the foot gesture as being currently detected when the obtained foot gesture features meet the set of requirements of the foot gesture state; determining the foot gesture is currently detected, when a sequence formed by the detected foot gesture states matches the sequence of foot gesture states of the foot gesture; and declaring the foot gesture is currently undetected, if the sequence formed by the detected foot gesture states does not match the sequence of foot gesture states of the foot gesture (“Referring back to FIG. 1, in operation by a user 102, data output by the sensor 106 and corresponding to a number of discrete events relating to a user's movement is input to the CPU 114. Next, the CPU 114 executes a pattern recognition algorithm to compare these discrete events with the known patterns within a classification scheme, such that the user's movement can 
Regarding claim 9, Picunko discloses the foot gesture features include: a foot pointing direction of each of a user’s one foot or both feet, and/or a foot touch state of each of a user’s one foot or both feet, wherein the foot touch state is determined based on whether one or multiple parts of a user’s foot sole touch or press a supporting platform, the supporting platform including the ground (“According to another aspect of this embodiment, the sensor 106 may include one or more of measurement capabilities to detect: (1) the intensity of impact of the footwear 104 with the ground; (2) the distance the footwear 104 has traveled in a given step or movement; (3) the height the footwear 104 is off the ground; (4) the position of the footwear 104 relative to the torso of the user 102; (5) the torso rotation position relative to the surrounding environment; and (6) any change in direction of the footwear 104 or movement without the footwear 104 making contact with the ground”, [0032]).
Regarding claim 10, Picunko discloses the foot touch state is based on whether a fore part and a heel part of a user’s foot sole touch or press a supporting platform, the supporting platform including the ground (“In another embodiment of this invention, the sensor 106 can measure pressure data, such as pressure caused by the impact of the footwear 104 hitting a surface when the user 102 takes a step while walking. In this embodiment, pressure is measured against a surface (e.g., the ground). For example, pressure from a toe tap may be measured by a sensor positioned toward the front of the footwear 104, pressure from a heel stomp may be measured by a sensor positioned toward the back of the footwear 104, and pressure from a jump and flat-footed landing may be measured by a sensor positioned near the center of the sole of the footwear 104. When multiple sensors are used in a single unit of footwear, the relative pressure 
Regarding claim 11, Picunko discloses the foot gesture features further include a foot tilt angle of each of a user’s one foot or both feet ([0032]).
Regarding claim 12, Picunko discloses the foot gesture features further include foot moving trajectory state related features for a user’s one foot or both feet ([0032]).
Regarding claim 13, Picunko discloses processing to obtain the foot gesture features, when the received information from the information acquisition device is indirectly related to the foot gesture features (“In an aspect of this embodiment, the raw data outputted from the one or more sensors of the test subject's footwear is analyzed to identify discrete and physically meaningful events. For example, when a test subject makes a particular movement, the acceleration data associated with that event may be identified as a discrete event such as a thrust, freefall, snap, or the like. When such a movement is performed, data associated with the discrete event is imparted to the computer program. Similarly, when a series of foot movements (i.e., a series of discrete events) is performed, data associated with the series of foot movements is imparted to the computer program. The series of foot movements may be processed in a continuous manner to continuously impart data to the computer program”, [0039]).
Regarding claim 14, Picunko discloses an information acquisition device, comprising: an information acquisition member configured to acquire information related to foot gesture features (“FIG. 1 schematically shows an exemplary system 100 according to an embodiment of the invention. Footwear 104, such as sneakers, shoes, sandals, boots, slippers, and the like, has incorporated therein at least one sensor 106 configured to track the foot movement and foot 

the foot gesture features including one or more of a foot pointing direction of each of a user’s one foot or both feet, a foot touch state of a of user’s one foot, and a foot touch state of a user’s both feet, wherein the foot touch state is determined based on whether one or multiple parts of a user’s foot sole touch or press a supporting platform, the supporting platform including the ground (“In an aspect of the embodiment, the sensor 106 is a circuit that includes a tri-axial accelerometer. An example of such a circuit is the ZSTAR reference board manufactured by Freescale Semiconductor, Inc. Typically, a tri-axial accelerometer can sense movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements)”, [0029]; “In the present aspect of the embodiment, the sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot. Because tri-axial accelerometers respond to rapid or slow changes in position and also are affected by gravity, when the user moves his or her foot, such as when the user lifts his or her foot while walking, acceleration data is imparted to the sensor 106. In addition to movement, because tri-axial accelerometers can detect position relative to Earth's gravitation force, the sensor 106 can detect if the footwear 104 is shifted to an inclined or declined position”, [0030]; “According to another aspect of this embodiment, the sensor 106 may include one or more of measurement capabilities to detect: (1) the intensity of impact of the footwear 104 with the ground; (2) the distance the footwear 104 has traveled in a given step or movement; (3) the height the footwear 104 is off the ground; (4) the position of the footwear 104 relative to the torso of the user 102; 

and a communication member configured to send the acquired information related to the foot gesture features to an electronic device for a foot gesture detection (“Once the sensor 106 detects movement or a change in position, data signals 108 are wirelessly transmitted to a wireless data-receiving unit 112 of a system receiver 110”, [0030]).
Regarding claim 15, Picunko discloses the foot gesture features further include one or more of a foot tilt angle of each of a user’s one foot and both feet and foot moving trajectory state related features for a user’s one foot or both feet ([0030]; “According to an aspect of the embodiment, when the footwear 104 includes a pair of units with separate sensors 106, such as left and right units with respective sensors, for example, separate data signals are transmitted to the wireless data-receiving unit 112 and the relative distance between the two units may be detected”, [0031]).
Regarding claim 16, Picunko discloses the information acquisition member includes a compass sensor assembly, the compass sensor assembly including a compass sensor, an accelerometer, an angle-rate sensor, physically combined as one platform (“According to yet another aspect of the embodiment, the sensor 206 is a removable circuit or system that can be easily inserted and removed from a cavity 208 provided in the footwear 204. Such a design will allow the user to quickly replace the sensor 206 if it becomes dysfunctional or exchange the sensor 206 between two or more units of footwear. Moreover, the sensor 206 itself need not be placed directly in the user's footwear, but instead may be a shoe attachment that is used with 
Regarding claim 17, Picunko discloses the one platform is placed at a position corresponding to a middle section of a user’s foot in order to obtain a foot tilt angle in the foot touch states ([0049]).
Regarding claim 18, Picunko discloses the information acquisition member further includes one or more pressure sensors for obtaining the foot touch state (“In another embodiment of this invention, the sensor 106 can measure pressure data, such as pressure caused by the impact of the footwear 104 hitting a surface when the user 102 takes a step while walking. In this embodiment, pressure is measured against a surface (e.g., the ground). For example, pressure from a toe tap may be measured by a sensor positioned toward the front of the footwear 104, pressure from a heel stomp may be measured by a sensor positioned toward the back of the footwear 104, and pressure from a jump and flat-footed landing may be measured by a sensor positioned near the center of the sole of the footwear 104. When multiple sensors are used in a 
Regarding claim 19, Picunko discloses the one or more pressure sensors are placed at positions corresponding to the fore part of a user’s foot sole and a heel part of a user’s foot sole in order to determine if the corresponding part of a user’s foot touches or presses a supporting platform including the ground ([0033]).
Regarding claim 20, Picunko discloses a foot wearable device ([0028]).
Claims 29-33 are directed to an article of manufacture containing code that implements the method of claims 6-10 respectively and are rejected for the same reasons as claims 6-10 respectively.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715